Title: To Thomas Jefferson from Nathaniel Randolph, 24 August 1791
From: Randolph, Nathaniel
To: Jefferson, Thomas


Hopewell, New Jersey, 24 Aug. 1791. Having for some time had an inclination to come to Philadelphia concerning “any place in either of the Departments over which you preside,” he has conferred with his friends, particularly the bearer, Dr. Rogers, whom he hopes TJ will confer with on the subject.—“I have likewise indulged myself with some incouragement from your Excellency’s Interest; although the short acquaintance you had with me; from the length of time since, must be almost eradicated, should it you may perhaps remember the plan of the western Expedition, which was laid in Virginia, against Detroit  in Sept. 80, to have been carried into execution, in conjunction, with Pensilvanya in 81, which fell through after the principle part of the expence was accumulated.”
